
  Oman 1996 (rev. 2011)
  
  

  

  


CHAPTER ONE. The State and the System of Governance



Article 1


The Sultanate of Oman is an Arab, Islamic, Independent State with full sovereignty and Muscat is its Capital.



Article 2


The religion of the State is Islam and Islamic Sharia is the basis for legislation.



Article 3


The official language of the State is the Arabic language.



Article 4


The Law determines the Flag, Emblem, Insignia and National Anthem of the State.



Article 5


The system of governance is Sultani, hereditary in the male descendants of Sayyid Turki bin Said bin Sultan, provided that whomever is to be chosen from amongst them as successor shall be a Muslim, mature, rational and the legitimate son of Omani Muslim parents.



Article 6


The Royal Family Council shall, within three days of the throne falling vacant, determine the successor to the throne.


If the Royal Family Council does not agree on a choice of a Sultan for the Country, the Defence Council together with the Chairman of Majlis Al Dawla, the Chairman of Majlis Al Shura, and the Chairman of the Supreme Court along with two of his most senior deputies, shall instate the person designated by His Majesty the Sultan in his letter to the Royal Family Council.



Article 7


The Sultan, before exercising his powers, shall, in a joint session of Majlis Oman and the Defence Council, take the following oath:


"I swear by Allah the Almighty to honour the Basic Statute of the State and the Laws and to fully safeguard the interests of the Citizens and their freedom and to preserve the independence of the Country and its territorial integrity".



Article 8


The Government shall continue to perform its functions as usual until the Sultan is chosen and exercises his authority.



Article 9


The Governance in the Sultanate shall be based upon justice, Shura and equality. The Citizens, pursuant to this Basic Statute and the conditions and provisions prescribed by the Law, shall have the right to participate in public affairs.



CHAPTER TWO. The Principles Guiding the Policy of the State



Article 10


The Political Principles:







•
Preserving the independence and sovereignty of the State and safeguarding its entity, security, stability and defending it against all aggression.






•
Reinforcing ties of cooperation and reaffirming friendly relations with all states and nations on the basis of mutual respect, common interest, non-interference in the internal affairs and adherence to the international and regional charters and treaties and the generally recognized principles of international law conducive to the advancement of peace and security among states and nations.






•
Laying suitable foundations for consolidating the pillars of genuine Shura emanating from the heritage of the Nation, its values and Islamic Sharia, taking pride in its history and adopting the useful contemporary means and instruments.






•
Establishing a sound administrative system that guarantees justice, tranquillity and equality for the Citizens and ensures respect for the public order and the preservation of the supreme interests of the State.





Article 11


The Economic Principles







•
The national economy is based on justice and the principles of free economy. Its essence is the constructive and fruitful cooperation between public and private activity. Its objective is the achievement of economic and social development in order to increase production and raise the standard of living of the Citizens according to the general plan of the State and within the limits of the Law.






•
Freedom of economic activity is guaranteed within the limits of the Law, the public interest, and in a manner that ensures the integrity of the national economy. The State encourages savings and supervises the regulation of credit.






•
All natural wealth and resources thereof are the property of the State, which shall preserve and utilise them in the best manner taking into consideration the requirements of the security of the State and the interests of the national economy. No concession or investment of any public resource of the Country shall be granted except by virtue of a law, for a limited period of time, and in a manner that preserves national interests.






•
Public property is inviolable, the State shall protect it, and Citizens and residents shall preserve it.






•
Private ownership is safeguarded and no one shall be prevented from disposing of his property except within the limits of the Law. No property shall be expropriated except for the public interest in cases stipulated by the Law and in the manner specified therein, provided that the person dispossessed shall be fairly compensated. Inheritance is a right governed by Islamic Sharia.






•
General confiscation of property is prohibited. The penalty of specific confiscation shall only be imposed by virtue of a judicial decision and in such circumstances as prescribed in the Law.






•
Taxes and general charges are based on justice and the development of the national economy.






•
Imposition, amendment, and abolition of public taxes, shall only be by virtue of a law and no one is exempted from paying all taxes or part thereof except in the circumstances prescribed in the Law. It is not permissible to introduce a new tax, fee or any right of any type whatsoever with retrospective effect.





Article 12


The Social Principles







•
Justice, equality, and equal opportunities between Omanis are pillars of the Society guaranteed by the State.






•
Collaboration and compassion are intimate bonds amongst the Citizens. The reinforcement of the national unity is a duty. The State shall prevent anything that might lead to division, discord or disruption of the national unity.






•
The family is the basis of the society and the Law regulates the means for protecting it, preserving its legitimate entity, strengthening its ties and values, safeguarding its members and providing suitable conditions to develop their potential and capabilities.






•
The State guarantees aid for the Citizen and his family in cases of emergency, sickness, disability, and old age according to the social security scheme. The State shall work for the solidarity of the Society in bearing the burdens resulting from national disasters and catastrophes.






•
The State is responsible for public health and the means of prevention and treatment of diseases and epidemics. The State endeavours to provide healthcare for every Citizen and encourages the establishment of private hospitals, polyclinics and medical institutions to be under its supervision and in accordance with regulations determined by the Law. The State also works for the conservation of the environment, its protection, and the prevention of pollution.






•
The State enacts laws for the protection of the employee and the employer and regulates the relationship between them. Every Citizen has the right to engage in the work of his choice within the limits of the Law. It is not permissible to impose any compulsory work on anyone except by virtue of a law, for rendering a public service, and for a fair remuneration.






•
Public employment is a national service entrusted to those who carry it out. The State employees, while carrying out their work, shall pursue the public interest and service of the Society. Citizens are considered equal in taking up public employment in accordance with the provisions stipulated by the Law.





Article 13


The Cultural Principles







•
Education is a cornerstone for the progress of the Society which the State fosters and endeavours to disseminate and make accessible to all.






•
Education aims to raise and develop the general cultural standard, promote scientific thought, kindle the spirit of research, respond to the requirements of economic and social plans, and build a generation that is physically and morally strong, which takes pride in its Nation, Country, and heritage and preserves its achievements.






•
The State shall provide public education, work to combat illiteracy, and encourage the establishment of private schools and institutes under its supervision in accordance with the provisions of the Law.






•
The State shall foster and preserve the national heritage, encourage the sciences, arts, literature, scientific research and assist in their dissemination.





Article 14


The Security Principles







•
Peace is the objective of the State, and the safety of the Nation is a duty incumbent on every Citizen. The Defence Council shall undertake the consideration of the matters related to preserving the safety of the Sultanate and the defence thereof.






•
Only the State establishes the armed forces, public security authorities and any other forces. All these forces belong to the Nation and their mission is to protect the State, ensure the safety of its territories, and guarantee the security and tranquillity of the Citizens. It is not permissible for any authority or group to establish military or paramilitary formations. The Law shall regulate the military service, general or partial mobilization, and the rights, duties, and rules of discipline of the armed forces, public security authorities, and any other forces the State decides to establish.





CHAPTER THREE. The Public Rights and Duties



Article 15


Nationality is regulated by the Law and it is not permissible to denaturalise or revoke it except within the limits of the Law.



Article 16


It is not permissible to deport, exile, or prevent Citizens from returning to the Sultanate.



Article 17


All Citizens are equal before the Law and share the same public rights and duties. There shall be no discrimination amongst them on the ground of gender, origin, colour, language, religion, sect, domicile, or social status.



Article 18


Personal freedom is guaranteed according to the Law, and it is not permissible to arrest a person, search, detain, imprison, subject to residence detention, or restrict his freedom of residency or movement except in accordance with the provisions of the Law.



Article 19


It is not permissible to detain or imprison in places other than those designated for such purpose under the laws of prisons, where health and social care are provided.



Article 20


No person shall be subjected to physical or psychological torture, inducement or demeaning treatment. The Law stipulates punishment of whomever commits such acts. Any statement or confession proven to have been obtained under torture, inducement, demeaning treatment, or the threat of any of these acts, shall be deemed void.



Article 21


There shall be no crime except by virtue of a Law. There shall be no punishment, except for acts subsequent to the entry into force of the Law wherein such acts are stated. Punishment shall be personal.



Article 22


The accused is innocent until proven guilty in a legal trial in which the essential guarantees to exercise his right of defence in accordance with the Law are guaranteed. It is not permissible to harm an accused either bodily or mentally.



Article 23


The accused has the right to appoint a person capable of undertaking his defence during the trial. The Law shall define the circumstances where the presence of a lawyer on behalf of the accused is required, and shall ensure, for those who are financially unable, the means to seek judicial redress and defend their rights.



Article 24


Any person who is arrested or detained shall immediately be informed of the reasons for his arrest or detention. He has the right to contact whomever he wants to inform him of what has taken place or to get his assistance in the manner regulated by the Law, and he shall be promptly informed of the charges against him. He or his representative shall have the right to petition the court against the action restricting his personal freedom. The Law shall regulate the right of petition in a manner which ensures that the disposal of the petition will be within a specified period, failing which he must be released.



Article 25


Litigation is a protected right and it is guaranteed to all people. The Law shall prescribe the procedures and conditions necessary to exercise this right, and the State shall guarantee, as far as possible, the approximation of judicial authorities to litigants and the prompt settlement of cases.



Article 26


It is not permissible to conduct any medical or scientific experiment on any human being without his free consent.



Article 27


Residences are inviolable. It is not permissible to enter them without the permission of their residents, except in the cases specified by the Law and in the manner stipulated therein.



Article 28


The freedom to practice religious rites according to recognised customs is protected, provided it does not violate the public order or contradict morals.



Article 29


The freedom of opinion and expression thereof through speech, writing and other means of expression is guaranteed within the limits of the Law.



Article 30


The freedom of correspondence by post, telegraph, telephone conversations, and other means of communication is protected and its confidentiality is guaranteed. It is not permissible to monitor, search, disclose the confidentiality of, delay, or confiscate the same, except in cases specified by the Law and in accordance with the procedures stated therein.



Article 31


The freedom of the press, printing, and publishing is guaranteed according to the terms and conditions prescribed by the Law. Anything that leads to discord, affects the security of State, or prejudices human dignity or rights, is prohibited.



Article 32


The Citizens have the right to assemble within the limits of the Law.



Article 33


The freedom of forming societies on national basis, for legitimate objectives, by peaceful means, and in a manner that does not conflict with the provisions and objectives of this Basic Statute, is guaranteed in accordance with the terms and conditions prescribed by the Law. It is prohibited to form societies the activity of which is adverse to the order of society, secretive, or of a military nature. It is not permissible to force anyone to join any society.



Article 34


The Citizens have the right to address public authorities on personal matters or matters in connection with public affairs, in the manner and conditions specified by the Law.



Article 35


Every foreigner who is legally present in the Sultanate shall enjoy protection for himself and his property in accordance with the Law. He shall observe the values of the Society and respect the traditions and sentiments thereof.



Article 36


The extradition of political refugees is prohibited. Laws and international treaties shall determine the rules for the extradition of criminals.



Article 37


Defending the Nation is a sacred duty, and coming forward to serve the armed forces is an honour for the Citizens regulated by the Law.



Article 38


Preserving the national unity and safeguarding the secrets of the State is a duty incumbent upon every Citizen.



Article 39


Paying taxes and public dues is a duty according to the Law.



Article 40


Respecting the Basic Statute of the State, the Laws and orders issued by the public authorities in their implementation thereof, observing public order, and respecting public morals is a duty incumbent upon all residents of the Sultanate.



CHAPTER FOUR. The Head of State



Article 41


His Majesty the Sultan is the Head of State and the Supreme Commander of the Armed Forces, his person is inviolable, respect of him is a duty, and his command is obeyed. He is the symbol of national unity and the guardian of the preservation and the protection thereof.



Article 42


His Majesty the Sultan discharges the following functions:







•
Preserving the independence of the Country and its territorial integrity, protecting its internal and external security, safeguarding the rights and freedoms of the Citizens, ensuring the rule of law, and directing the general policy of the State.






•
Taking prompt measures to counter any danger threatening the safety of the Sultanate, its territorial integrity, or the security and the interests of its people, or hindering the institutions of the State from performing their functions.






•
Representing the State internally and towards other states in all international relations.






•
Presiding over the Council of Ministers or appointing a person to preside.






•
Presiding over the Specialized Councils or appointing a person to preside.






•
Establishing and regulating the units of the administrative apparatus of the State and the abolishment thereof.






•
Appointing Deputies to the Prime Minister, Ministers, and their equivalents and relieving them of their office.






•
Appointing Undersecretaries of ministries, Secretaries-General, and their equivalents and relieving them of their office.






•
Appointing senior judges and relieving them of their office.






•
Declaring state of emergency, general mobilisations, war, and concluding peace. The Law specifies the rules thereof.






•
Promulgating and ratifying Laws.






•
Signing international conventions and treaties according to the provisions of the Law or authorising their signature and promulgating Decrees ratifying the same.






•
Appointing political representatives to other states and international organisations and relieving them of their office according to the limits and conditions prescribed by the Law, as well as accepting the credentials of representatives of other states and international organisations.






•
Pardoning or commuting any penalty.






•
Conferring orders of honour and military ranks.





Article 43


His Majesty the Sultan shall be assisted in formulating and implementing the general policy of the State by a council of ministers and specialised councils.



Article 44


The Council of Ministers is the authority entrusted with the implementation of the general policies of the State and in particular undertakes the following:







•
Submitting recommendations to His Majesty the Sultan in economic, political, social, executive, and administrative matters of concern to the Government including proposing draft laws and decrees.






•
Protecting the interests of the Citizens and ensuring the availability of the necessary services to them, and enhancing their economic, social, health, and cultural standards.






•
Determining the objectives and the general policies for economic, social, and administrative development and proposing the necessary means and measures for their implementation which ensure the best utilisation of the financial, economic and human resources.






•
Discussing development plans prepared by competent authorities after presenting them to Majlis Oman, submitting these plans to His Majesty the Sultan for approval, and following up their implementation.






•
Discussing proposals of ministries relevant to the implementation of their respective competencies and taking appropriate recommendations and decisions in this regard.






•
Supervising the functioning of the administrative apparatus of the State, following up the performance of its duties and coordinating among its units.






•
Supervising generally the implementation of the Laws, decrees, regulations, decisions, treaties, agreements and judgements of the courts in a manner that ensures adherence thereto.






•
Discharging any other competence delegated by His Majesty the Sultan or vested by the provisions of the Law.





Article 45


The Prime Minister shall preside over the meetings of the Council of Ministers and may entrust one of his Deputies to conduct the meetings which he does not attend. If the Prime Minister and his Deputies are absent His Majesty the Sultan shall authorise whom His Majesty sees appropriate to conduct the meetings.



Article 46


The meetings of the Council of Ministers shall be made valid by the presence of the majority of its members. Its deliberations shall be confidential and its decisions shall be taken by the majority of the members present.



Article 47


The Council of Ministers shall set its internal regulations, including the rules for performing the duties therein, and shall have a Secretariat General provided with a sufficient number of staff to assist it in performing its duties.



Article 48


If His Majesty the Sultan appoints a Prime Minister, his competences and powers shall be determined in the Decree appointing him.



Article 49


Any appointed Prime Minister, Deputy Prime Minister, or Minister shall be:







A.
Of Omani nationality by origin in accordance with the Law.






B.
Aged not less than thirty years of the Gregorian calendar.





Article 50


Before assuming their powers, the Prime Minister, his Deputies, and the Ministers shall take the following oath before His Majesty the Sultan:


"I swear by Allah the Almighty to be faithful to my Sultan and my Country, to honour the Basic Statute of the State and the applicable Laws of the State, to fully protect its entity and territorial integrity, to fully safeguard its interests and those of its Citizens and to perform my duties faithfully and honestly".



Article 51


The Deputies to the Prime Minister and the Ministers shall supervise the affairs of their units, implement the general policy of the Government therein, draw the guidelines of the unit and follow up the implementation thereof.



Article 52


Members of the Council of Ministers are politically collectively responsible before His Majesty the Sultan for the implementation of the general policy of the State. Each of them is individually accountable to His Majesty the Sultan for the manner in which he performs his duties and exercises his authority in his respective Ministry or unit.



Article 53


Members of the Council of Ministers shall not combine their ministerial office with chairmanship of or membership to a board of directors of any public joint-stock company. The Government units which they are in charge of or supervise shall not deal with any company or establishment in which they have a direct or indirect interest. They shall always, by their conduct, pursue the interests of the Country and work in furtherance of the public benefit. They shall not exploit their official positions in any manner whatsoever whether for their own benefit or for the benefit of those with whom they have a special relation.



Article 54


Emoluments of the Deputies of the Prime Minister and the Ministers during their term of office and after their retirement shall be determined by the orders of His Majesty the Sultan.



Article 55


The provisions of Articles (49), (50), (51), (52), (53), and (54) shall apply to all those of a rank of Minister.



Article 56


The Specialised Councils shall be established, their powers specified, and their members appointed by virtue of Royal Decrees. The said Councils shall be associated with the Council of Ministers unless their establishing Decrees state otherwise.



Article 57


The Law shall prescribe the provisions concerning the following matters and the authorities responsible thereof:







•
Collecting taxes, fees, and other public monies and the procedures for their disbursement.






•
Maintaining and managing the property of the State, the conditions for its disposal and the limits within which part of these properties can be assigned.






•
The General Budget of the State and the Final Account.






•
The autonomous and supplementary general budgets and their final accounts.






•
The financial auditing of the State.






•
Loans extended or obtained by the State.






•
Currency, banks, standards, measures, and weights.






•
Affairs of salaries, pensions, compensation, subsidies, and rewards charged to the Treasury of the State.





CHAPTER FIVE. Majlis Oman



Article 58


Majlis Oman shall consist of:







1.
Majlis Al Dawla.






2.
Majlis Al Shura





Article 58bis


Majlis Al Dawla shall consist of a chairman and members whose number, inclusive of the Chairman, shall not exceed the total number of members of Majlis Al Shura, and whom shall be appointed by virtue of a Royal Decree.



Article 58bis 1


Members of Majlis Al Dawla shall be selected from the following categories:







•
Former Ministers, Undersecretaries of the ministries, and their equivalents.






•
Former ambassadors.






•
Former senior judges.






•
Retired senior officers.






•
Those who are known for their competence and experience in the fields of science, arts, and culture, and professors of universities, colleges, and higher institutes.






•
Dignitaries and businessmen.






•
Persons who had performed great services to the Nation.






•
Whomever His Majesty the Sultan chooses and who does not fall under the previous categories.





Article 58bis 2


Without prejudice to Article 58 (bis1), whomever is chosen as a member of Majlis Al Dawla shall be:







•
An Omani national.






•
Aged not less than forty years of the Gregorian calendar on the date of appointment.






•
Never sentenced to a felony or crime involving moral turpitude or trust, even if he was rehabilitated.






•
Not affiliated to a security or military authority.






•
Not interdicted by a judicial judgment.






•
Not suffering from a mental illness.





Article 58bis 3


The term of Majlis Al Dawla shall be four years of the Gregorian calendar commencing from the date of its first meeting, provided that in all cases it shall not be less than the term of Majlis Al Shura.



Article 58bis 4


Majlis Al Dawla shall, at its first session, elect from amongst its members, and for a duration identical to its term, two deputies for the Chairman. If the seat of either of them falls vacant, the Majlis shall elect another member to replace him until the end of its term. In all cases, the election shall be made by direct secret vote and the absolute majority of the members of the Majlis.



Article 58bis 5


The membership to Majlis Al Dawla shall expire due to one of the following reasons:







•
Expiry of the term of the Majlis.






•
Relief from membership.






•
Death or total disability.





Article 58bis 6


A member of Majlis Al Dawla may request to be relieved from his membership to the Majlis through an appeal to the Chairman of the Majlis. The Chairman in turn shall raise this appeal to His Majesty the Sultan.


In all cases, a member of Majlis Al Dawla shall be relieved if he no longer fulfils any one of the conditions of membership upon which he was appointed, has lost confidence or esteem, or has violated the duties of membership.



Article 58bis 7


It is not permissible, except for the two categories stipulated in the fifth and eighth Clauses of Article (58)(bis 1), to combine both the membership to Majlis Al Dawla and undertaking an employment in the public sector.



Article 58bis 8


Majlis Al Shura shall consist of elected members representing all the Wilayat of the Sultanate.


The number of members of Majlis Al Shura shall be determined so that each Wilayat shall be represented by one member if that Wilayat has a population not exceeding thirty thousand on the commencement date of candidature, or two members if the Wilayat population exceeds that limit on the same date.



Article 58bis 9


The election of the members of Majlis Al Shura shall be conducted through a direct secret vote in accordance with the manner specified in the Election Law.



Article 58bis 10


A candidate of Majlis Al Shura shall be:







•
An Omani national by origin.






•
Aged not less than thirty years of the Gregorian calendar on the commencement date of candidature.






•
With a level of education that is not less than the General Education Diploma.






•
Never sentenced to a felony or crime involving moral turpitude or trust, even if he was rehabilitated.






•
Enrolled in the election register.






•
Not affiliated to a security or military authority.






•
Not interdicted by a judicial judgment.






•
Not suffering from a mental illness.




It is permissible for whoever completes his membership term to run again as a candidate to Majlis Al Shura.



Article 58bis 11


The term of Majlis Al Shura shall be four years of the Gregorian calendar commencing from the date of its first meeting. The elections for the new Majlis shall take place during the last ninety days prior to the end of the current term. If the elections are not held at the end of the term of the Majlis or have been delayed for whatever reason, the Majlis shall continue until a new Majlis is elected. The term of the Majlis shall not be extended unless there is a necessity and pursuant to a Royal Decree provided that the extension shall not exceed the period of one session.



Article 58bis 12


Majlis Al Shura shall convene upon an invitation by His Majesty the Sultan in an extraordinary meeting, prior to the first session, for the purpose of electing its Chairman and two Deputies to the Chairman for a duration identical to its term. The member oldest in age shall chair this meeting. If the seat of any of them falls vacant, the Majlis shall elect a replacement until the end of its term. In all cases, the election shall be by direct secret vote and the absolute majority of the members of the Majlis.



Article 58bis 13


If the seat of any member of Majlis Al Shura falls vacant prior to the expiry of its term, the seat shall be occupied by one of the candidates from the same Wilayat in accordance with their sequence in the election results for the Majlis for that same term so that the candidate with the most votes acquired shall be put forward, and that is within a period of sixty days from the date of informing the Majlis of the vacancy of the seat. The term of the new member shall be in continuation of the term of his predecessor. This seat shall not be occupied if it falls vacant within the six months preceding the date of expiry of the term of the Majlis.



Article 58bis 14


The supervision of the elections of Majlis Al Shura and the disposal of electoral challenges shall be undertaken by a supreme committee that enjoys independence and neutrality, and chaired by one of the deputy presidents of the Supreme Court. The Law shall prescribe the manner of its formation, its competences, and the regulations for its functions.



Article 58bis 15


The membership to Majlis Al Shura shall expire for any one of the following reasons:







•
Expiry of the term of the Majlis.






•
Resignation.






•
Death or total disability.






•
Revocation of membership.






•
Dissolution of the Majlis.





Article 58bis 16


The resignation from the membership of Majlis Al Shura shall be submitted in writing to the Chairman to present it to the Majlis to decide its acceptance or rejection. The internal regulations of the Majlis shall regulate the provisions relating to this matter.



Article 58bis 17


The membership of a member to Majlis Al Shura shall not be revoked unless the member loses one of the conditions on which he had been elected, violates his membership duties, or loses confidence or esteem. The membership shall be revoked by a resolution from the Majlis by the majority of two thirds of its members.



Article 58bis 18


It shall not be permissible to combine both the membership to the Majlis and employment in the public sector. In case a public employee is elected to the membership of the Majlis, his service shall be considered terminated from the date of the announcement of the results, and in case of a challenge to his membership he shall retain his employment without remuneration until a final decision is issued on the challenge. If the decision is made to invalidate his membership and annul the decision of his win, he shall return to his employment and his remuneration shall be paid to him from the date of his return to work. If the challenge is rejected, his service shall be terminated from the date of the announcement of the results, and he shall be granted an extraordinary pension specified by the Law on the condition that he has accumulated on that date a term of service for pension that is not less than ten years of the Gregorian calendar.



Article 58bis 19


His Majesty the Sultan, in circumstances His Majesty determines, may dissolve Majlis Al


Shura and call for a new election within four months from the date of dissolution.



Article 58bis 20


The members of Majlis Al Dawla and Majlis Al Shura shall swear in a public meeting, each before his respective Majlis, and prior to assuming his duties in the Majlis, the following oath:


"I swear by Allah the Almighty to be faithful to my Sultan and my Country, to honour the Basic Statute of the State and the applicable Laws, to preserve the safety of the State, the fundamental constituents of the Omani Society and its inherent values, and to perform my duties in the Majlis and its Committees faithfully and honestly."


The Chairman of Majlis Al Dawla shall swear, prior to assuming his duties in the Majlis, the oath specified in the previous paragraph before His Majesty the Sultan.



Article 58bis 21


The Chairman of Majlis Al Dawla and the Chairman of Majlis Al Shura, their deputies, and every member of the two Majlis shall pursue in the performance of their duties the interest of the Nation in accordance with the Laws in force. They shall not exploit their membership in any manner for their own interest or for the interest of those related to them or with whom they have a special relationship. The Law shall determine the acts that they shall not undertake.



Article 58bis 22


A member of Majlis Al Dawla or Majlis Al Shura shall not be liable for opinions or statements he expresses before the Majlis or its Committees on issues that fall within the scope of the competences of the Majlis.



Article 58bis 23


Except in the case of flagrante delicto, no punitive action shall be taken against a member of Majlis Al Dawla or Majlis Al Shura during the annual session except with the prior permission from the Majlis concerned. The permission shall be issued by the Chairman of the concerned Majlis when it is not in session.



Article 58bis 24


It is not permissible to combine memberships to both Majlis Al Dawla and Majlis Al Shura.



Article 58bis 25


Majlis Al Dawla and Majlis Al Shura shall each issue its respective internal regulations.


These regulations shall prescribe the procedures for performing the duties of the Majlis and its Committees, maintenance of order, principles of discussion and voting, the method of questioning in relation to Majlis Al Shura, and other prerogatives stipulated for the members and the penalties that may be imposed on a member in violation of the procedures for performing the duties in the Majlis or failure to attend the meetings of the Majlis or its Committees without an acceptable excuse.



Article 58bis 26


Majlis Oman shall have an ordinary session of not less than eight months per year, to be convened upon a summoning from His Majesty the Sultan during the month of November every year. It is not permissible for the session to go on recess prior to the approval of the annual budget of the State.



Article 58bis 27


As an exception to the provisions of Article (58) (bis 26) His Majesty the Sultan shall summon Majlis Oman for its first meeting following the general elections of Majlis Al Shura within a month from the date of the declaration of the results of that election.



Article 58bis 28


His Majesty the Sultan may summon Majlis Oman, outside the regular session, to convene in circumstances which His Majesty determines.



Article 58bis 29


The summoning to Majlis Oman to convene in ordinary or extraordinary sessions and its adjournment shall be in accordance with an appropriate legal instrument.



Article 58bis 30


Majlis Al Dawla and Majlis Al Shura shall convene their sessions at their seats in the city of Muscat and His Majesty the Sultan may summon either to convene at any other location.



Article 58bis 31


The sessions of Majlis Al Dawla and Majlis Al Shura shall be public. Closed sessions may be convened in circumstances that so require by the agreement between the Council of Ministers and either of the two Majlis.



Article 58bis 32


The validity of a meeting of Majlis Al Dawla and Majlis Al Shura requires the presence of the majority of the members, including the Chairman or one of his Deputies. If the required number is not achieved, the meeting shall be postponed to the next meeting.



Article 58bis 33


The decisions of Majlis Al Dawla and Majlis Al Shura shall be adopted by the absolute majority of the present members except in circumstances that require a special majority. In the case of a tie vote, the side that includes the Chairman shall prevail.



Article 58bis 34


If Majlis Al Shura is dissolved, Majlis Al Dawla sessions shall be suspended.



Article 58bis 35


Draft laws prepared by the Government shall be referred to Majlis Oman for approval or amendment, and then they shall be directly submitted to His Majesty the Sultan to be promulgated.


In case of any amendments by Majlis Oman on the draft law, His Majesty the Sultan may refer it back to the Majlis for reconsideration of the amendments and then resubmission to His Majesty the Sultan.



Article 58bis 36


Majlis Oman may propose draft laws and refer them to the


Government for review, and then the Government shall return the same to the Majlis. The procedures stipulated in Article (58)(bis 35) shall be followed in approving, amending or promulgating the said draft laws.



Article 58bis 37


The draft laws shall be referred by the Council of Ministers to Majlis Al Shura, which shall decide on the draft by approval or amendment within a maximum period of three months from the date of referral. The same shall then be referred to Majlis Al Dawla which shall decide on it by approval or amendment within a maximum period of forty five days from the date of referral. If the two Majlis disagree upon the draft law, they shall hold a joint meeting under the chairmanship of the Chairman of Majlis Al Dawla and by his invitation, to discuss the differences between the two Majlis, and then vote on the draft law in the same meeting. The decisions shall be adopted by absolute majority of the members present, and in all cases the Chairman of Majlis Al Dawla shall submit the draft to His Majesty the Sultan along with the opinion of the two Majlis.



Article 58bis 38


Draft laws of an urgent nature shall be referred by the Council of Ministers to Majlis Al Shura which shall make a decision for its approval or amendment within a maximum period of one month from the date of referral and then they shall refer the same to Majlis Al Dawla which shall make a decision for approval or amendment within a maximum period of fifteen days from the referral date. The Chairman of Majlis Al Dawla shall submit the same to His Majesty the Sultan along with the opinion of the two Majlis.



Article 58bis 39


His Majesty the Sultan may promulgate Royal Decrees that have the force of law between the sessions of Majlis Oman and while Majlis Al Shura is dissolved and the sessions of Majlis Al Dawla are suspended.



Article 58bis 40


Draft development plans and the Annual Budget of the State shall be referred by the Council of Ministers to Majlis Al Shura for discussion and to make recommendations thereon within a maximum period of one month from date of referral and then the same shall be referred to Majlis Al Dawla for discussion and recommendations within a maximum period of fifteen days from the date of referral. The Chairman of Majlis Al Dawla shall return the same along with the recommendations of the two Majlis to the Council of Ministers. The Council of Ministers shall inform the two Majlis of the recommendations that were not adopted in this respect along with the reasons therefore.



Article 58bis 41


The draft economic and social agreements that the Government intends to conclude or accede to shall be referred to Majlis Al Shura for consideration and to present the findings reached on the same to the Council of Ministers to take what it deems appropriate.



Article 58bis 42


The State Financial and Administrative Audit Institution shall send a copy of its annual report to Majlis Al Shura and Majlis Al Dawla.



Article 58bis 43


Upon a request signed by at least fifteen members of Majlis Al Shura, any of the Services Ministers may be subject to interpellation on matters related to them exceeding their competences in violation of the Law. The Majlis shall discuss the same and submit its findings in this regard to His Majesty the Sultan.



Article 58bis 44


The Services Ministers shall provide an annual report to Majlis Al Shura on the implementation stages of the projects related to their Ministries. The Majlis may invite any of them to provide a statement on some matters within the competences of his Ministry, and to discuss the same with him.



CHAPTER SIX. The Judiciary



Article 59


The rule of Law shall be the basis of governance in the State. The dignity of the judiciary, and the integrity and impartiality of the judges are a guarantee for the rights and freedoms.



Article 60


The judiciary shall be independent, its authority shall be exercised by the courts in their different types and hierarchies, and their judgements shall be rendered in accordance with the Law.



Article 61


There shall be no power over judges in their ruling except for the Law. They shall be irremovable except in circumstances specified by the Law. It is not permissible for any party to interfere in lawsuits or affairs of justice, and such interference shall be considered a crime punishable by Law. The Law shall determine the conditions to be satisfied by those who exercise judicial functions, the conditions and procedures for appointing, transferring and promoting judges, the guarantees accorded to them, the circumstances where they cannot be removed from office and all other provisions relevant to them.



Article 62


The Law shall regulate the types and hierarchies of the courts and shall prescribe their functions and jurisdiction. The jurisdiction of the military courts shall be exclusively confined to military offences committed by members of the armed and security forces. Their jurisdiction shall not be extended to others except in the case of martial law and within the limits prescribed by the Law.



Article 63


The hearings of the courts shall be in public, except when the court decides to hold them in camera in the interest of the public order or morals. In all circumstances, the pronouncement of judgement shall be in open hearing.



Article 64


The Public Prosecution shall conduct criminal proceedings on behalf of Society. It shall supervise the affairs of criminal investigation and ensure the implementation of criminal laws, prosecution of offenders, and enforcement of judgements. The Law shall organise the Public Prosecution, regulate its jurisdiction, and specify the conditions and guarantees for those who exercise its functions.


Public security authorities may by virtue of a law be exceptionally entrusted with conducting criminal proceedings in cases of misdemeanours and in accordance with the conditions prescribed by the Law.



Article 65


The Law shall regulate the legal profession.



Article 66


The judiciary shall have a Supreme Council which shall supervise the proper functioning of the courts and the auxiliary bodies, and the Law shall prescribe its authorities with regard to the service affairs of judges and Public Prosecution.



Article 67


The Law shall regulate the settlement of administrative disputes through a panel or a special court whose regulation and the manner of exercising its functions shall be prescribed by the Law.



Article 68


The Law shall regulate the procedure for the settlement of conflict of jurisdiction between judicial bodies and cases of conflict of judgements.



Article 69


The Law shall define the competences of the authority responsible for providing legal opinion to the Ministries and other Government units, drafting draft laws, regulations, and decisions, and reviewing the same.


The Law shall also prescribe the manner of representing the State and all public authorities and establishments before the courts.



Article 70


The Law shall define the judicial body entrusted with the settlement of disputes pertaining to the extent of conformity of laws and regulations with the Basic Statute of the State and that the said laws and regulations do not contradict with its provisions. The


Law shall also specify the powers of such judicial body and the procedure which it shall follow.



Article 71


Judgements shall be rendered and enforced in the name of His Majesty the Sultan. Refusal or obstruction of the enforcement of these judgements by concerned public officials is a crime punishable by Law. The judgement beneficiary has the right in this case to file a criminal action directly to the competent court.



CHAPTER SEVEN. General Provisions



Article 72


The application of this Basic Statute shall not prejudice treaties and agreements the Sultanate has entered into with other countries, international institutions and organisations.



Article 73


No provision of this Basic Statute shall be suspended except during periods of martial law and within the limits prescribed by the Law.



Article 74


The Laws shall be published in the Official Gazette within two weeks from the day of their issuance. They shall come into force on the date of their publication, unless another date is stated therein.



Article 75


The provisions of the Laws shall only apply to events occurring from the date of the Laws coming into force. They shall have no effect on events prior to that date unless, otherwise stipulated therein. This exception shall not include penal, taxation and financial dues laws.



Article 76


Treaties and agreements shall not have the force of Law except after their ratification. In no case shall treaties and agreements have secret terms contradicting their declared ones.



Article 77


Whatever is stipulated by applicable laws, regulations, decrees, orders and decisions in force at the time when this Basic Statute comes into effect, shall remain in force provided that they are not in conflict with any of its provisions.



Article 78


The competent authorities shall take steps for issuance of laws necessitated by this Basic Statute within two years from the date of its coming into force.



Article 79


Laws and procedures which have the force of law shall conform to the provisions of the Basic Statute of the State.



Article 80


No authority in the State shall issue regulations, by-laws, decisions, or directives that contradict the provisions of the Laws and decrees in force, or international treaties and agreements which are part of the Law of the Country.



Article 81


This Statute shall not be amended except in the manner in which it was promulgated.

